COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ishamel Mitchell v. The State of Texas

Appellate case number:      01-16-00381-CR

Trial court case number:    1461724

Trial court:                232nd District Court of Harris County, Texas

        Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). On April 20, 2017, the trial court clerk notified the Clerk of this Court
that a certified copy of the trial record had been forwarded to appellant. And, on May 26,
2017, the trial court clerk notified us that appellant had received the record.1
       Accordingly, appellant’s response to his appointed counsel’s brief is due to
filed no later than 30 days from the of this order.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually      Acting for the Court

Date: June 13, 2017




1
       In a related proceeding, No. 01-16-00382-CR, Ishamel Mitchell v. State of Texas,
       appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2.